PD-0885&0886-15
                PD-0885&0886-15                   COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 7/16/2015 7:11:30 AM
                                                    Accepted 7/17/2015 2:42:42 PM
                     No. ____________                               ABEL ACOSTA
                                                                            CLERK
                             In the
                   Court of Criminal Appeals
                           At Austin
                   

                    No. 04-14-00878-CR
                    No. 04-14-00879-CR

                              In the
                      Court of Appeals
                              for the
                   Fourth District of Texas
                         at San Antonio

                    

                    No. 2013CR10841W
                    No. 2013CR10842W
                    In the 437th District Court
                       Bexar County, Texas

                    

                MATTHEW DOUGLAS HAYES
                             Appellant
                               V.
                  THE STATE OF TEXAS
                             Appellee

                    

 APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
              WITHIN WHICH TO FILE
       PETITION FOR DISCRETIONARY REVIEW

                     


July 17, 2015
TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 68.2(c) moves for an extension of

time within which to file its petition for discretionary review.    In support of its

motion, appellant submits the following:

      1.     Appellant was charged with two felony offenses of aggravated robbery.
      2.     Appellant pled guilty to the charged offenses and submitted to a pre-
             sentence investigation. There was an agreement that the court’s
             sentence could not exceed ten years confinement in the Institutional
             Division of the Texas Department of Criminal Justice. After a hearing
             was held, appellant was sentenced to seven years confinement in the
             Institutional Division of the Texas Department of Criminal Justice on
             September 9, 2014.
      3.     A motion for new trial was timely filed. It was overruled by operation of
             law. Appellant filed a notice of appeal and subsequently filed a brief
             with the Fourth Court of Appeals.
      3.     In a Per Curium decision, the Fourth Court of Appeals dismissed
             appellant’s appeal for lack of jurisdiction on June 10, 2015.
      4.     By appellant’s calculation, a petition for discretionary review would be
             due in this Court on July 10, 2015. However, CaseMail indicates that the
             petition is due on July 27, 2015.
      5.     Out of an abundance of caution, and in the event a mistake was made in
             calculating the time, appellant seeks an extension, in accordance with
             TEX. R. APP. P. 68.2(c), until July 27, 2015, to file its petition for
             discretionary review.




                                           2
      WHEREFORE, the Appellant prays that this Court will grant the requested

extension until July 27, 2015.

                                 Respectfully submitted,

                                 /s/MANDY MILLER
                                 Attorney for appellant
                                 2910 Commercial Center Blvd., Ste. 103-201
                                 Katy, TX 77494
                                 SBN 24055561
                                 PHONE (832) 900-9884
                                 FAX (877) 904-6846
                                 mandy@mandymillerlegal.com




                           CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on July 16, 2015, a copy of

the foregoing was delivered to the following addresses:


Amanda Byrd
Amanda.Byrd@bexar.org
Bexar County District Attorney’s Office

Lisa McMinn
State Prosecuting Attorney
lisa.mcminn@spa.state.tx.us



                                 /S/MANDY MILLER




                                          3